Exhibit 10.2
PARENT COMPANY AGREEMENT
     THIS PARENT COMPANY AGREEMENT (Agreement), dated as of July 25, 2008, by
and among the FEDERAL DEPOSIT INSURANCE CORPORATION, a Federal banking agency
existing under the laws of the United States having its principal office in
Washington, D.C. (FDIC), CAPITALSOURCE INC., a corporation duly organized and
existing under the laws of the State of Delaware (CSI), CAPITALSOURCE TRS INC.,
a direct subsidiary of CSI and a corporation duly organized and existing under
the laws of the State of Delaware (CSI TRS), CAPITALSOURCE FINANCE LLC, a direct
subsidiary of CSI TRS and a limited liability company duly organized and
existing under the laws of the State of Delaware (CSI Finance) (CSI, CSI TRS,
and CSI Finance collectively, the Parent Companies), and CAPITALSOURCE BANK, a
direct subsidiary of CSI Finance and a proposed industrial bank chartered by the
State of California and located in Pasadena, California (Bank).
WITNESSETH:
WHEREAS,
1. The FDIC is charged by Section 5 of the Federal Deposit Insurance Act (the
Act) (12 U.S.C. § 1815) with the responsibility of acting upon applications for
Federal deposit insurance for all depository institutions including, but not
limited to, state nonmember banks and by Section 18(c) of the Act (12 U.S.C. §
1828(c)) with the responsibility of acting upon each merger application in which
a state nonmember bank is the resulting institution;
2. The Bank submitted an application for Federal deposit insurance (the Deposit
Insurance Application) to the FDIC in accordance with Section 5 of the Act on
April 29, 2008;
3. The Bank submitted a merger application (the Merger Application) to the FDIC
in accordance with Section 18(c) of the Act on April 29, 2008;
4. Each Parent Company and the Bank desire that the FDIC approve the pending
Deposit Insurance Application and the pending Merger Application (the
Applications);
5. Each Parent Company and the Bank have expressed their willingness to enter
into this Agreement and to submit to such conditions as the FDIC may deem
necessary to approve the Applications; and
6. To better evaluate and control the potential risks to the Bank and to the
Deposit Insurance Fund, the FDIC deems this Agreement necessary and may not make
a favorable finding on the applications if each Parent Company and the Bank do
not enter into this Agreement.

 



--------------------------------------------------------------------------------



 



     I. In consideration of the premises and agreements contained herein, the
receipt and sufficiency of which are hereby acknowledged, the FDIC, each Parent
Company, and the Bank agree as follows:

  A.   If each Parent Company makes the commitments contained in this Agreement,
the FDIC will act on the Applications;     B.   That Parent Company shall submit
to the FDIC an initial listing of all of its subsidiaries and update the list
annually;     C.   That Parent Company will maintain the Bank’s capital at such
levels as the FDIC deems appropriate as reflected in the terms of a Capital
Maintenance and Liquidity Agreement (CMLA) entered into by the FDIC, each Parent
Company, and the Bank, and such other parties as the FDIC deems appropriate.    
D.   That Parent Company consents to examination by the FDIC of Parent Company
and each of its subsidiaries to monitor compliance with the provisions of this
Agreement, the Order approving the Bank’s deposit insurance and merger
applications (Order), the CMLA, the Act or any other federal law that the FDIC
has specific jurisdiction to enforce against such company or subsidiary and
those governing transactions and relationships between any depository
institution subsidiary and its affiliates;     E.   That on and after the
effective date of deposit insurance, Parent Company shall engage, directly or
indirectly, only in financial activities; provided however, that if on the
effective date of deposit insurance Parent Company has investments in companies
that engage in activities other than financial activities, Parent Company shall
divest its investments in such companies that represent more than 5 percent of
the outstanding voting shares of such companies (non-conforming investments)
within one year after the effective date of deposit insurance; provided further
that Parent Company shall divest the aggregate amount of the book value of the
non-conforming investments according to the following schedule: 50 percent
within six months after the effective date of deposit insurance, 75 percent
within nine months after the effective date of deposit insurance, and
100 percent within one year after the effective date of deposit insurance. For
purposes of this agreement, the term “financial activity” means (1) banking,
managing, or controlling banks or savings associations; (2) any activity
permissible for financial holding companies under 12 U.S.C. 1843(k), any
specific activity that is listed as permissible for bank holding companies under
12 U.S.C. 1843(c) and activities that the Federal Reserve Board has permitted
for bank holding companies under 12 C.F.R. 225.28 and 225.86, and (3) any
activity permissible for all savings and loan holding companies under 12 U.S.C.
1467a(c));

2



--------------------------------------------------------------------------------



 



  F.   That Parent Company shall submit to the FDIC an annual report regarding
its operations and activities, in the form and manner prescribed by the FDIC,
and such other reports as may be requested by the FDIC to keep the FDIC informed
as to financial condition, systems for monitoring and controlling financial and
operating risks, and transactions with the Bank; and compliance by Parent
Company or its subsidiaries with applicable provisions of this Agreement, the
Order, the CMLA, the Act or any other Federal law that the FDIC has specific
jurisdiction to enforce against such company or subsidiary;     G.   That Parent
Company shall maintain such records as the FDIC may deem necessary to assess the
risks to the Bank or to the Deposit Insurance Fund;     H.   That Parent
Companies shall cause an independent annual audit of the Bank to be performed
during the first three years after the effective date of deposit insurance, and
the Bank shall submit to the appropriate FDIC Regional Director, (i) a copy of
the audited annual financial statements and the independent public auditor’s
report thereon within 90 days after the end of the depository institution’s
fiscal year, (ii) a copy of any other reports by the independent auditor
(including any management letters) within 15 days after their receipt by the
institution, and (iii) written notification within 15 days when a change in the
institution’s independent auditor occurs;     I.   That CapitalSource, Inc. will
limit its representation, direct and indirect, on the Board of Directors of the
Bank to no more than 25% of the members of such Board of Directors, in the
aggregate; and     J.   Neither the Parent Company nor any of its subsidiaries
shall, directly or indirectly, enter into any transactions with Farallon Capital
Management, LLC , Janus Capital Management, LLC, or Madison Dearborn Partners,
LLC (each an Investor), any Investor-subsidiary of any Investor, or any officer
or director of any Investor or any Investor-subsidiary thereof, except (i) that
each Investor and its Investor-subsidiaries may establish and maintain deposit
accounts with the Bank, provided the aggregate amount of such accounts is less
than or equal to the greater of 5% of the Bank’s total deposits or $500,000, and
provided further that such accounts are on substantially the same terms as those
prevailing for comparable accounts of persons unaffiliated with the Bank;
(ii) that each Investor and the Investor-subsidiaries, may acquire, directly or
indirectly, additional capital stock of the Parent Company as long as the
combined interests of such Investor and its officers, directors,
Investor-affiliates, and any persons acting in concert with the Investor or one
or more Investor-subsidiaries, are less than 25 percent of any class of voting
shares of the Parent Company or any of its subsidiaries; (iii) that the Parent
Company may register an Investor’s or any Investor-subsidiary’s sale of Parent
Company’s shares with the Securities and Exchange Commission; and (iv) that
Investor and any Investor-subsidiary may perform or conduct any transactions
specified in an agreement entered into with the Parent Company or any of its
subsidiaries, on or before April

3



--------------------------------------------------------------------------------



 



      28, 2008, so long as such agreement is not amended, extended, or renewed
after April 28, 2008.

II.   Miscellaneous Provisions.

     Definitions.

  A.   The term “Board of Directors” means: (i) for a corporation, the board of
directors; (ii) for a limited liability company, the board of managers or the
managing member(s), as appropriate; and (iii) for a partnership, the general
partner(s).     B.   The term “subsidiary” means any company that is directly or
indirectly controlled by another company.     C.   The term
“Investor-subsidiary” means any company that is identified as such by an
Investor.     D.   The term “Investor-affiliate” means any company that
controls, or is under common control with Investor, or an Investor-subsidiary.  
  E.   The term “control” has the meaning given it in 12 U.S.C. 1817(j)(8) and
includes the presumption of control at 12 C.F.R.
§ 303.82(b)(2).     F.   Terms used in this Agreement that are not otherwise
defined herein have the meanings given them in Section 3 of the FDI Act, 12
U.S.C. § 1813.         Enforceability as a Written Agreement. In addition to any
other remedies provided by law, this Agreement is binding and enforceable by the
FDIC as a written agreement pursuant to Section 8 of the FDI Act (12 U.S.C. §
1818).         Authority of Parent Company and Bank. The Board of Directors of
each Parent Company and the Bank each have approved a resolution (Resolution)
authorizing Parent Company and the Bank to enter into this Agreement. A
certified copy of each Resolution for each party is attached hereto as Exhibit A
and incorporated herein by reference.         Governing Laws. This Agreement and
the rights and obligations hereunder shall be governed by and shall be construed
in accordance with the Federal law of the United States, and, in the absence of
controlling Federal law, in accordance with the laws of the State of Delaware.  
      No Waiver. No failure to exercise, and no delay in the exercise of, any
right or remedy on the part of any of the parties to this Agreement shall
operate as a waiver or termination of the Agreement. Further, any

4



--------------------------------------------------------------------------------



 



      exercise or partial exercise of any right or remedy relating to this
Agreement will not preclude further exercise of such right or remedy or any
other right or remedy.         No Oral Change. This Agreement may not be
modified, amended, changed, discharged, terminated, released, renewed or
extended in any manner except by a writing signed by all of the parties.

     Addresses. Any correspondence or submission required by the Agreement shall
be provided in writing and shall be delivered by hand or sent by United States
express mail or commercial express mail, postage prepaid, and addressed as
follows:
If to CSI:
CapitalSource Inc.
Attention: Chief Financial Officer
4445 Willard Avenue, 12th Floor
Chevy Chase, MD 20815
If to CSI TRS:
CapitalSource TRS Inc.
Attention: Treasurer
4445 Willard Avenue, 12th Floor
Chevy Chase, MD 20815
If to CSI Finance:
CapitalSource Finance LLC
Attention: Treasurer
4445 Willard Avenue, 12th Floor
Chevy Chase, MD 20815
If to the Bank:
CapitalSource Bank
Attention: President
300 North Lake Avenue, Suite 150
Pasadena, CA 91106
If to the FDIC:
Associate Director, Division of Supervision and Consumer Protection
Supervision and Applications Branch
Federal Deposit Insurance Corporation
550 17th Street, NW
Washington, D.C. 20429

5



--------------------------------------------------------------------------------



 



     No Assignment. This agreement may not be assigned or transferred, in whole
or in part, without the prior written consent of the FDIC.
     Joint and Several Liability. The obligations, liabilities, agreements and
commitments of the Parent Companies set forth in paragraphs I.A. through I.J.
are joint and several, and the FDIC may pursue any right or remedy that it may
have against one or more of the Parent Companies without releasing or
discharging any other party.
     Complete Agreement. The parties agree that this Agreement is the complete
and exclusive statement of the agreement between the parties concerning the
commitments set forth in paragraphs I.A. through I.J. of the Agreement, and
supersedes all prior written or oral communications, representations and
agreements relating to the subject matter of these paragraphs.
     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the day and year indicated above.
FEDERAL DEPOSIT INSURANCE CORPORATION

         
By:
 
 
     
Title:
 
 
   
 
       
 
        CAPITALSOURCE INC.    
 
       
By:
  /s/ JOHN K. DELANEY    
 
       
Title:
       JOHN K. DELANEY    
 
        CAPITALSOURCE TRS INC.    
 
       
By:
  /s/ JOHN K. DELANEY    
 
       
Title:
       JOHN K. DELANEY    
 
        CAPITALSOURCE FINANCE LLC    
 
       
By:
  /s/ STEVEN A. MUSELES    
 
       
Name:
       STEVEN A. MUSELES    
Title:
       EXECUTIVE VICE PRESIDENT    
 
       

6



--------------------------------------------------------------------------------



 



          CAPITALSOURCE BANK (in-organization)    
By:
       
 
       
Name:
       
 
       
Title:
       
 
       

7